

115 HR 5781 IH: Students Living Irrespective of Veterans Educational Assistance Act of 2018
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5781IN THE HOUSE OF REPRESENTATIVESMay 11, 2018Mr. Crowley (for himself, Mr. Banks of Indiana, Mr. Meeks, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to ensure that certain educational benefits
			 administered by the Secretary of Veterans Affairs are treated as income by
			 landlords evaluating the ability of a servicemember, veteran, or a spouse
			 or child of a servicemember or veteran, to pay rent.
	
 1.Short titleThis Act may be cited as the Students Living Irrespective of Veterans Educational Assistance Act of 2018 or the Students LIVE Act of 2018. 2.Treatment of certain Department of Veterans Affairs benefits in determining income for purposes of entering into residential leases (a)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. 3951 et seq.) is amended by adding at the end the following new section:
				
					309.Treatment of certain Department of Veterans Affairs benefits in determining income for purposes of
			 entering into residential leases
 (a)ProtectionIn determining whether a covered individual has an income sufficient to enter into a lease of premises for a residential purpose, the landlord (or other person with paramount title) of the premises shall treat any benefits received by the covered individual under any of chapters 30, 31, 32, 33, 34, 35, or 36 of title 38, United States Code, or chapters 1606 or 1607 of title 10, United States Code, as income.
 (b)MisdemeanorA person who knowingly takes an action contrary to this section, or attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both.
 (c)Covered individual definedIn this section, the term covered individual means a servicemember, veteran, or a spouse or child of a servicemember or veteran. . (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 308 the following new item:
				
					
						Sec. 309. Treatment of certain Department of Veterans Affairs benefits in determining income for
			 purposes of entering into residential leases..
			